UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The number of outstanding shares of the registrant’s common stock on February 4, 2011 was 19,482,513 shares. (Back to Index) (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – December 31, 2010 (unaudited) and September 30, 2010 3 Consolidated Statements of Operations − Three Months Ended December 31, 2010 and 2009 (unaudited) 4 Consolidated Statement of Changes in Equity − Three Months Ended December 31, 2010 (unaudited) 5 Consolidated Statements of Cash Flows − Three Months Ended December 31, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements – December 31, 2010 (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 PART II OTHER INFORMATION Item 6. Exhibits 47 SIGNATURES 49 (Back to Index) (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE AMERICA, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, September 30, (unaudited) ASSETS Cash $ $ Restricted cash Receivables Receivables from managed entities and related parties, net Investments in commercial finance, net Investments in real estate, net Investment securities, at fair value Investments in unconsolidated entities Property and equipment, net Deferred tax assets Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Accrued expenses and other liabilities $ $ Payables to managed entities and related parties Borrowings Deferred tax liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized; none outstanding − − Common stock, $.01 par value, 49,000,000 shares authorized; 28,171,720 and 28,167,909 shares issued, respectively (including nonvested restricted stock of 732,308 and 741,086, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 9,118,549 and 9,125,253 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests ) ) Total equity $ $ The accompanying notes are an integral part of these statements (Back to Index) 3 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended December 31, REVENUES Real estate $ $ Commercial finance Financial fund management COSTS AND EXPENSES Real estate Commercial finance Financial fund management General and administrative (Gain) loss on sale of leases and loans ) Provision for credit losses Depreciation and amortization OPERATING (LOSS) INCOME ) OTHER INCOME (EXPENSE) Gain onsale of management contract − Loss on sale of investment securities, net ) − Interest expense ) ) Other income, net ) (Loss) income from operations before taxes ) Income tax (benefit) provision ) Net (loss) income ) Add:Net loss attributable to noncontrolling interests Net (loss) income attributable to common shareholders $ ) $ Basic (loss) income per share attributable to common shareholders: Net (loss) income $ ) $ Weighted average shares outstanding Diluted (loss) income per share attributable to common shareholders: Net (loss) income $ ) $ Weighted average shares outstanding Dividends declared per common share $ $ The accompanying notes are an integral part of these statements (Back to Index) 4 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY THREE MONTHS ENDED DECEMBER 31, 2010 (in thousands) (unaudited) Attributable to Common Shareholders Accumulated Additional Other Total Common Paid-In Accumulated Treasury Comprehensive Stockholders’ Noncontrolling Total Comprehensive Stock Capital Deficit Stock (Loss) Income Equity Interest Equity (Loss) Income Balance, October 1, 2010 $ ) $ ) $ ) $ $ ) $ Net loss − − ) − − ) ) ) $ ) Treasury shares issued − ) − 85 − 40 − 40 − Stock-based compensation − 57 − − − 57 − 57 − Restricted stock awards − 12 − Cash dividends − − ) − − ) − ) − Other comprehensive income − 12 Balance, December 31, 2010 $ $ ) $ ) $ ) $ $ ) $ $ The accompanying notes are an integral part of this statement (Back to Index) 5 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Provision for credit losses Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities (Gain) loss on sale of leases and loans ) Loss on sale ofinvestment securities, net − Gain on resolution of assets − ) Gain on sale of management contract ) − Deferred income tax benefit 34 Equity-based compensation issued Equity-based compensation received ) ) Decrease in commercial finance investments − Changes in operating assets and liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Investments in unconsolidated real estate entities ) − Purchase of commercial finance assets ) − Proceeds from sale of management contract − Purchase of loans and investments − ) Proceeds from sale of loans and investment securities Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Increase in borrowings Principal payments on borrowings ) ) Dividends paid ) ) Decrease (increase) in debt financing costs 73 ) Decrease in restricted cash Net cash provided by (used in) financing activities ) Increase (decrease) in cash ) Cash at beginning of year Cash at end of period $ $ The accompanying notes are an integral part of these statements (Back to Index) 6 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 (unaudited) NOTE 1 – ORGANIZATION AND BASIS OF QUARTERLY PRESENTATION Resource America, Inc. (the "Company") (NASDAQ: REXI) is a specialized asset management company that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through its real estate, commercial finance and financial fund management operating segments.As a specialized asset manager, the Company seeks to develop investment funds for outside investors for which the Company provides asset management services, typically under long-term management and operating arrangements either through a contract with, or as the manager or general partner of, the sponsored fund.The Company limits its investment funds to investment areas where it owns existing operating companies or has specific expertise.The Company manages assets on behalf of institutional and individual investors and Resource Capital Corp. (“RCC”) (NYSE: RSO), a diversified real estate finance company that qualifies as a real estate investment trust (“REIT”). The consolidated financial statements and the information and tables contained in these notes as of December 31, 2010 and for the three months ended December 31, 2010 and 2009 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).However, in the opinion of management, these interim financial statements include all the necessary adjustments to present fairly the results of the interim periods presented.The unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010 (“fiscal 2010”).The results of operations for the three months ended December 31, 2010 may not necessarily be indicative of the results of operations for the full fiscal year ending September 30, 2011 (“fiscal 2011”). NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements reflect the Company’s accounts and the accounts of the Company’s majority-owned and/or controlled subsidiaries.The Company also consolidates entities that are variable interest entities (“VIEs”) where it has determined that it is the primary beneficiary of such entities.Once it is determined that the Company holds a variable interest in a VIE, management must perform a qualitative analysis to determine (i)if the Company has the power to direct the matters that most significantly impact the VIE’s financial performance; and (ii)if the Company has the obligation to absorb the losses of the VIE that could potentially be significant to the VIE or the right to receive the benefits of the VIE that could potentially be significant to the VIE.The entity that has both of these characteristics is deemed to be the primary beneficiary and required to consolidate the VIE. This assessment must be done on an ongoing basis. The portions of these entities that the Company does not own are presented as noncontrolling interests as of the dates and for the periods presented in the consolidated financial statements.All intercompany accounts and transactions have been eliminated. Variable interests in the Company’s real estate segment have historically related to subordinated financings in the form of mezzanine loans or unconsolidated real estate interests.As of December 31 and September 30, 2010, the Company had one such variable interest that it consolidated.The Company will continually assess its involvement with VIEs and reevaluate the requirement to consolidate them.See Note 9 for additional disclosures pertaining to VIEs. All intercompany transactions and balances have been eliminated in the Company’s consolidated financial statements. Reclassifications and Revisions Certain reclassifications and revisions have been made to the fiscal 2010 consolidated financial statements to conform to the fiscal 2011 presentation. (Back to Index) 7 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) DECEMBER 31, 2010 (unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES − (Continued) Financing Receivables Receivables from Managed Entities.The Company performs a review of the collectability of its receivables from managed entities on a periodic basis.With respect to the receivables from its commercial finance investment partnerships, if upon review there is an indication of impairment, the Company will analyze the future cash flows of the partnership, which takes into consideration several assumptions by management, specifically concerning estimations of future bad debts and recoveries.For the receivables from the real estate investment entities for which there are indications of impairment, the Company estimates the cash flows through the sale of the underlying properties, which is based on projected net operating income as a multiple of published capitalization rates, which is then reduced by the underlying mortgage balance and priority distributions due to the investors in the entity. Investments in Commercial Finance.The Company’s investments in commercial finance consist primarily of equipment loans, direct financing leases, operating leases and future payment card receivables. EquipmentLoans. For term loans, the investment consists of the sum of the total future minimum loan payments receivable less unearned finance income.Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted payments over the original cost of the loan.For all other loans, interest income is recorded at the stated rate on the accrual basis to the extent that such amounts are expected to be collected. Direct financing leases.Certain of the Company’s lease transactions are accounted for as direct financing leases (as distinguished from operating leases).Such leases transfer substantially all benefits and risks of equipment ownership to the customer.The Company’s investment in direct financing leases consists of the sum of the total future minimum contracted payments receivable and the estimated unguaranteed residual value of leased equipment, less unearned finance income.Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum lease payments plus the estimated unguaranteed residual value expected to be realized at the end of the lease term over the cost of the related equipment.Initial direct costs incurred in the consummation of the lease are capitalized as part of the investment in lease receivables and amortized over the lease term as a reduction of the yield.The Company discontinues recognizing revenue for lease and loans for which payments are more than 90 days past due.Fees from delinquent payments are recognized when received. Operating leases.Leases not meeting any of the criteria to be classified as direct financing leases are deemed to be operating leases.Under the accounting for operating leases, the cost of the leased equipment, including acquisition fees associated with lease placements, is recorded as an asset and depreciated on a straight-line basis over the equipment’s estimated useful life, generally up to seven years.Rental income consists primarily of monthly periodic rental payments due under the terms of the leases.The Company recognizes rental income on a straight-line basis. During the lease term of existing operating leases, the Company may not recover all of the cost and related expenses of its rental equipment and, therefore, it is prepared to remarket the equipment in future years.The Company’s policy is to review, on at least a quarterly basis, the expected economic life of its rental equipment in order to determine the recoverability of its undepreciated cost.The Company writes down its rental equipment to its estimated net realizable value when it is probable that its carrying amount exceeds such value and the excess can be reasonably estimated; gains are only recognized upon actual sale of the rental equipment.There were no write-downs of equipment during the three months ended December 31, 2010 and 2009. Future payment card receivables.Additionally, the Company has provided capital advances to small businesses based on future credit card receipts.The entire portfolio of future payment card receivables is on the cost recovery method whereby no income is recognized until the basis of the future payment card receivable has been fully recovered. Allowance for credit losses.The Company evaluates the adequacy of the allowance for credit losses in commercial finance receivables based upon, among other factors, management’s historical experience with the commercial finance portfolios it manages, an analysis of contractual delinquencies, economic conditions and trends, industry statistics and equipment finance portfolio characteristics, as adjusted for expected recoveries.In evaluating historic performance of leases and loans, the Company performs a migration analysis, which estimates the likelihood that an account progresses through delinquency stages to ultimate write-off.The Company fully reserves, net of recoveries, all leases and loans after they are 180 days past due. (Back to Index) 8 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) DECEMBER 31, 2010 (unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES − (Continued) Servicing and Repurchase Liabilities The Company routinely sells its investments in commercial finance assets held for sale to its affiliated leasing partnerships and RCC, as well as to third parties. Leases and loans are accounted for as sold when control of the lease is surrendered. Control over the leases is deemed surrendered when (1)the leases have been transferred to the leasing partnership, RCC or third party, (2)the buyer has the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the leases and (3)the Company does not maintain effective control over the leases through either (a) an agreement that entitles and obligates the Company to repurchase or redeem the leases before maturity, or (b)the ability to unilaterally cause the buyer to return specific leases.Subsequent to these sales, the Company typically remains as the servicer for the leases and loans sold for which it generally receives a servicing fee of approximately 1% of the book value of the serviced portfolio.Historically, the assets and liabilities associated with the respective servicing agreements were typically not material and offsetting and, as such, were not reflected in the Company’s consolidated financial statements. However, in fiscal 2010, the Company sold a portfolio of leases and loans to RCC, on a servicing retained basis, for which it will not be receiving any servicing fees.Accordingly, the Company recorded a $2.5 million liability as of September 30, 2010 for the present value of the estimated cost to service the portfolio.As of December 31, 2010, the unamortized servicing liability approximated $2.3 million.Additionally, RCC has the option to return, and the Company has the obligation to repurchase, up to a maximum of approximately $5.9 million in delinquent leases and loans as specified in the sale agreement.In conjunction with this option, the Company recorded a $3.0 million estimated liability based on estimated future default rates.During the three months ended December 31, 2010, the Company reduced the reserve by $799,000 to $2.2 million as a result of defaulted leases. In conjunction with the formation of LEAF Commercial Capital, Inc. (“LEAF Commercial”) in January 2011 (see Note 20 - Subsequent Events), the servicing and repurchase liabilities to RCC were eliminated. Goodwill Goodwill has an indefinite life and is not amortized.Instead, a review for impairment is performed at least annually on May 31st or more frequently if events and circumstances indicate impairment might have occurred.Goodwill is tested at the reporting unit level using a two-step process.The first step is a screen for potential impairment by comparing the fair value of a reporting unit to its carrying value.If the fair value of a reporting unit exceeds the carrying value of the net assets assigned to a reporting unit, goodwill is considered not impaired and no further testing is required.If the fair value is less than the carrying value, step two is completed to measure the amount of impairment, if any.In step two, the implied fair value of goodwill is compared to its carrying amount.The implied fair value of goodwill is computed by subtracting the sum of the fair values of the individual asset categories (tangible and intangible) from the indicated fair value of the reporting unit as determined under step one.An impairment charge is recognized to the extent that the carrying amount of goodwill exceeds its implied fair value. The Company utilizes several approaches, including discounted expected cash flows, market approach and comparable sales transactions to estimate the fair value of its reporting unit for its impairment review of goodwill.These approaches require assumptions and estimates of many critical factors, including revenue and market growth, operating cash flows, market multiples, and discount rates, which are based on the current economic environment and credit market conditions. Recent Accounting Standards Accounting Standards Issued But Not Yet Effective The Financial Accounting Standards Board (“FASB”) has issued the following guidance that is not yet effective for the Company as of December 31, 2010: Performing Step 2 of the Goodwill Impairment Test:In December 2010, the FASB issued guidance which amends the criteria for performing Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists.This guidance became effective for the Company beginning October 1, 2011.The Company’s adoption of this guidance did not have a significant effect on its consolidated financial statements, results of operations and cash flows. (Back to Index) 9 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) DECEMBER 31, 2010 (unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES − (Continued) Recent Accounting Standards – (Continued) Newly-Adopted Accounting Principles The Company adopted the following guidanceduring the first quarter of fiscal 2011: Transfers of financial assets - In June 2009, the FASB amended prior guidance on Accounting for Transfers of Financial Assets.The new pronouncement changes the derecognition guidance for the transferors of financial assets, eliminates the exemption from consolidation for qualifying special-purpose entities and requires additional disclosures about all transfers of financial assets.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements, results of operations or cash flows. Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses - In July 2010, the FASB issued guidance that requires companies to provide more information about the credit quality of their financing receivables including, but not limited to, significant purchases and sales of financing receivables, aging information and credit quality indicators.The Company has provided the required disclosures in the notes to its consolidated financial statements. Variable Interest Entities - In June 2009, the FASB issued guidance to revise the approach to determine when a VIE should be consolidated.The new consolidation model for VIEs considers whether the company has the power to direct the activities that most significantly impact the VIE’s economic performance and shares in the significant risks and rewards of the entity.The guidance on VIEs requires companies to continually reassess VIEs to determine if consolidation is appropriate and to provide additional disclosures.The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements, results of operations or cash flows. NOTE 3 − SUPPLEMENTAL CASH FLOW INFORMATION The following table presents supplemental cash flow information (in thousands) (unaudited): Three Months Ended December 31, Cash paid during the period for: Interest $ $ Income taxes $
